—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered November 8, 2000, which, in an action for breach of contract, granted defendants’ motion to dismiss the action for lack of personal jurisdiction, and denied plaintiffs cross motion for summary judgment, unanimously affirmed, without costs.
Defendants’ motion to dismiss was properly granted upon a showing that they do not do business in New York (CPLR 301). In the absence of jurisdiction, plaintiffs cross motion was necessarily denied. Concur — Nardelli, J. P., Tom, Mazzarelli, Saxe and Friedman, JJ.